In an action to recover damages for personal injuries sustained as a result of slipping on ice on a sidewalk, plaintiff appeals from a judgment in favor of defendant, rendered after trial before the court without a jury. Judgment unanimously affirmed, with costs. The trial court found that plaintiff failed to establish his own freedom from contributory negligence. It appears to this court that he also failed to establish negligence on the part of the defendant. Present — Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.